This concurring note is filed following consideration of petition to rehear.
While I had the same doubts as those expressed by Judge Kenna, in his opinion herein, I concurred therein because, while the trial court had stated that most of the testimony considered by us in relation to expressed intent of the testator had been rejected by him, I felt that we were not thereby precluded from considering the same, and that upon consideration of the whole case, with or without such rejected testimony, we could not, in view of the confusion and doubt created thereby, say that the decree appealed from was plainly wrong.
But my concurrence then was, and is now, based mainly on the language of the will, and undisputed and legally established facts, and excludes consideration of the oral testimony which the trial court rejected. M. C. Sands, the testator, clearly designated a line dividing his farm into two parcels, one containing 339 acres, the other 229 acres, and there is no dispute as to its location on the ground. As appears from his will, he thought the line ran in an easterly direction from the well established point of beginning, whereas, in truth, to reach the monuments called for, it was found to run in a westerly direction. If that line had, when laid on the ground, run in an easterly direction, then, necessarily, the tract of 339 acres would have laid northwest of that line, and the 229 acres, so far as it bordered on said line, to the southeast thereof. With the belief that the division line ran easterly, Sands, by his will, devised to Virgil O. Sands the tract which he thought lay on the northwest thereof, containing 339 acres, subject to a conditional life estate therein of Dolly V. Sands, and to Vail F. Sands the tract on the southeast of the line, containing 229 acres. In ascertaining what M. C. Sands meant when he used the descriptive terms "northwestern" and "southeastern" we do not have to go outside of the will to see that they were used in connection with his mistaken belief as to the course of the division line. As he believed the line to run, he used a description which *Page 703 
unquestionably gives the 339 acres to Virgil O. Sands, and the 229 acres to Vail. F. Sands. The confusion results from applying these descriptions to the line as it lays on the ground rather than the line which Sands had in mind. In seeking to reach the intent of the testator, we must apply these descriptions to the line which was in his mind when he dictated his will. When we do this the confusion disappears and, in my judgment, the intent of the testator becomes clear.
Judge Riley joins in this note.